DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/12/21 has been entered, wherein claims 1, 6, 7, 9 14, 15, 17 and 18 have been amended, claims 3, 4, 8, 11, 12 and 16 canceled and claims 19-24 added. Claims 1, 6, 7, 9, 14, 15, 17, 18 and 19-24 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 7, 9, 15, 17-19 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graves et al. (pat. no. 5,830,067) in view of Yacenda (pub. no. 2012/0034963) and Khal et al. (pub. no. 2010/0122539) and Yacenda (pub. no. 2012/0034963).
Regarding claim 1, Graves discloses a system, comprising: a game server, located at a gaming facility, for playing an electronic game, the game server for allowing wagers to be made on the electronic game (“In practice, the remote client requests that the proxy player, using Proxy Player Machine 14, purchase a chance and play on his behalf.  Proxy Player Machine 14 then communicates with Order Entry System 20 located at Game Site 10 and requests the type and number of chances to be purchased on behalf of the remote client, col. 4, lines 16-21,  Order Entry System interpreted to be the game server), 

the gaming facility being located within an American Indian reservation (“For example, the National Indian Gaming Commission has ruled that proxy play is legal when practiced at an 

a patron account, the patron being able to deposit and withdraw funds from the patron account (“In addition, the system of which the Machine is a part maintains a record (the debit record) of the amount of money that the remote client has given the proxy player to use to purchase cards on his behalf”, col. 2, lines 60-63);

a remote device located outside of the American Indian reservation (“Communications Processor 16 communicates with remote client location 12 by means of communications link 13.  Communications link 13 may be a telephone, radio link, or some other communications means commonly known in the art.  Interface device 18 can be a telephone, an interactive cable TV network, or a variety of other conduits.  In the preferred embodiment, interface device 18 is a remote personal computer”, col. 4, lines 11-16); 

an agent server located within the American Indian Reservation and in communication with the game server and the remote device (col. 4, lines 16-21;  Player Proxy Machine is interpreted to be the agent server) ;  

a computer-based software agent/player being hosted on the agent server and configured to communicate with the remote device and the game server, the agent/plaver being configured to receive instructions from the remote device to place a wager on the electronic game (“An electronic or mechanical device that acts as an automated agent enabling clients to participate in a game of chance even though a client is not present at the site of the game.  The device is located at a site where a game of chance takes place.  The device acts as a proxy player by purchasing wagering chances, playing those chances, and reporting the results of those games of chance to clients who are not present at the site where the game takes place.  The proxy player may learn a client's preferences and play a game without further input from the client while making gaming decisions according to those preferences.  The device enables individuals to participate in games of chance, such as bingo or other types of games, even though they may be outside of the jurisdiction where such games are permitted”, abstract; “Referring now to FIG. 1, a functional block diagram showing how automated Proxy Player Machine 14 functions is shown.  Proxy Player Machine 14 is installed at game site 10 where the game is conducted.  Proxy Player Machine 14 interfaces through communications processor 16, which is located at game site 10.  Communications Processor 16 communicates with remote client location 12 by means of communications link 13”, col. 4, lines, 4-11), 

the agent/player being configured to access the patron account and automatically transfer the funds from the patron account to the game server in response to receiving the instructions (“In addition, the system of which the Machine is a part maintains a record (the debit record) of the amount of money that the remote client has given the proxy player to use to 

the agent/plaver being configured to automatically instruct the game server to place the wager in response to receiving the instructions, the agent/plaver being configured to play the electronic game without interaction between the patron and the game server, the agent/player being configured to receive the funds from the payout (“In practice, the remote client requests that the proxy player, using Proxy Player Machine 14, purchase a chance and play on his behalf.  Proxy Player Machine 14 then communicates with Order Entry System 20 located at Game Site 10 and requests the type and number of chances to be purchased on behalf of the remote client.  Upon completion of the order, Proxy Player Machine 14 sends a report to the remote client along with a receipt containing a record of the numbers or symbols (such as a bingo face) and identification number of the purchased chances.  When the game for which the chances have been purchased commences, Proxy Player Machine 14 receives the information regarding the random process for that game.  This information could be entered manually through a keyboard or other means by the agent who is operating Proxy Player Machine 14, or as shown in this case, Proxy Player Machine 14 can receive information from Ball Call Subsystem 22.  Proxy Player Machine 14 compares and correlates numbers or symbols imprinted on balls drawn during a 

and notifying the patron of the outcome and of the payout (“Proxy Player Machine 14 reports the results of the game either after each ball draw or after the game is completed.  Proxy Player Machine 14 fetches the information from the game results file for each client.  Proxy Player Machine 14 prepares that data in the form of a set of display commands for interface device 18, which is the client's remote personal computer in the preferred embodiment”, col. 6, lines 15-21).
Regarding claim 1, while Graves does disclose a patron account for funding wagering (“In addition, the system of which the Machine is a part maintains a record (the debit record) of the amount of money that the remote client has given the proxy player to use to purchase cards on his behalf”, col. 2, lines 60-63) it does not explicitly disclose a patron account at a financial institution that can receive and disburse funds to facilitate wagering or using cash or cash substitutes to payout.  Yacenda however, teaches a patron account at a financial institution that can receive and disburse funds to facilitate wagering (“Accounts for the use of playing lottery games may be credit card accounts or bank accounts of the lottery players, or separate accounts previously established for the lottery players. Such accounts may be stored in a database 51 of the banking server 50. The banking server 50 credits the accounts of the respective lottery players who own the winning tickets and claim predetermined lottery awards, and debits the 
Exemplary rationales that may support a conclusion of obviousness include the use of known technique to improve similar devices in the same way. Graves teaches a player account to fund wagering activities.  Yacenda teaches an improved player account to fund wagering activities that would facilitate friction free movement of funds.  To use the Yacenda player account would be to use a known technique to improve a similar device in the same way. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the Graves invention to include the improved player account of Yacenda. Doing so would make it easier to fund a wagering account thereby inducing more wagering activity.
It is also noted that Graves does not explicitly disclose the server for awarding a payout as a function of the electronic game.  Khal however, teaches a server allowing for play of an electronic bingo game that awards a payout as a function of an electronic bingo game (“FIG. 7 is a flowchart illustrating a representative compute ticket function for a flashboard bingo or related game of chance according to various embodiments of the present disclosure. Compute ticket function 228 begins when the game operator clears the boards from a desk station or from the game server as represented by block 710. If a desk station or other terminal is used, the clear boards message is communicated to the server, which in turn sends appropriate messages to the display devices to clear the board of balls and display the current game. The game operator closes the game from a desk station or directly from the server/console as represented by block 
Exemplary rationales that may support a conclusion of obviousness include the use of known technique to improve similar devices in the same way. Graves teaches a bingo game system. Khal teaches a centralized server for providing bingo games. To substitute the centralized server of Khal for the manual bingo game of Graves would be to use a known technique to improve similar device. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to modify the Graves to use the centralized server for providing bingo games as taught by Khal.  To do so would reduce manpower requirements thereby improving the operator profitability.
Regarding claim 7, the combination of Graves and Yacenda discloses the financial institution is located off the American Indian reservation (Yacenda: [0099]).
Claims 9 and 15 are directed to a method implemented by the system of claims 1 and 7 respectively and are rejected for the same reasons as claims 1 and 7 respectively.
Regarding claim 17, Graves discloses a system, comprising: a game server, located at a gaming facility, for playing an electronic game, the game server for allowing wagers to be made on the electronic game (col. 4, lines 16-21, Order Entry System interpreted to be the game server),  

the gaming facility being located within an American Indian reservation the gaming facility being located within an American Indian reservation (col. 1, lines 41-52); 

a patron in a patron account, the patron being able to deposit and withdraw funds from the patron account (col. 2, lines 60-63; col. 5, lines 34-41); 

a remote device located outside of the American Indian reservation (col. 4, lines 11-16); 

an agent server located within the American Indian Reservation and in communication with the game server and the remote device (col. 4, lines 16-21;  Player Proxy Machine is interpreted to be the agent server); 

a computer-based software agent/player being hosted on the agent server and configured to communicate with the remote device and the game server, the agent/plaver being configured to receive instructions from the remote device to place a wager on the electronic game (abstract; col. 4, lines, 4-11), 

the agent/player being configured to access the patron account and automatically transfer the funds from the patron account to the game server in response to receiving the instructions (col. 2, lines 60-63; col. 5, lines 34-41), 

the agent/plaver being configured to automatically instruct the game server to place the wager in response to receiving the instructions, the agent/plaver being configured to play the electronic game without interaction between the patron and the game server, the agent/player being configured to automatically receive the funds from the payout, if any, from the game server (col. 4, lines 16-41) 

and notifying the patron of the outcome and of the payout
Regarding claim 1, while Graves does disclose a patron account for funding wagering (col. 2, lines 60-63) it does not explicitly disclose a patron account at a financial institution that can receive and disburse funds to facilitate wagering or using cash or cash substitutes to payout.  Yacenda however, teaches a patron account at a financial institution that can receive and disburse funds to facilitate wagering ([0099]) and the use of cash or cash substitutes to payout ([0067]; credit is interpreted to be a cash substitute).
Exemplary rationales that may support a conclusion of obviousness include the use of known technique to improve similar devices in the same way. Graves teaches a player account to fund wagering activities.  Yacenda teaches an improved player account to fund wagering activities that would facilitate friction free movement of funds.  To use the Yacenda player account would be to use a known technique to improve a similar device in the same way. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the Graves invention to include the improved player account of Yacenda. Doing so would make it easier to fund a wagering account thereby inducing more wagering activity.
It is also noted that Graves does not explicitly disclose the server for awarding a payout as a function of the electronic game.  Khal however, teaches a server allowing for play of an electronic bingo game that awards a payout as a function of an electronic bingo game ([0066] & [0067]). 
Exemplary rationales that may support a conclusion of obviousness include the use of known technique to improve similar devices in the same way. Graves teaches a bingo game system. Khal teaches a centralized server for providing bingo games. To substitute the centralized server of Khal for the manual bingo game of Graves would be to use a known 
Regarding claim 19, Graves discloses the agent/player withdraws funds from the patron account to purchase tickets to play the electronic game (col. 5, lines 34-41).
Claims 18 and 22 are directed to a method implemented by the system of claims 17 and 19 respectively and are rejected for the same reasons as claims 17 and 19 respectively.
Allowable Subject Matter
Claims 6, 14, 20, 21, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on July 12, 2021 have been fully considered but they are not entirely persuasive.
Applicant’s arguments are pages 13-17 with respect to claims 1 and 9 are moot in light of the new rejections detailed above.
Applicant’s arguments are pages 18-24 with respect to claims 17 and 18 are moot in light of the new rejections detailed above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715